I concur in the judgment and in the opinion of Mr. Justice Temple. It is not improper, however, to say that while appellant's counsel do not claim that he was not guilty of some crime, they do contend, with at least some plausibility, that he committed the homicide under a state of wild excitement and frenzy produced by causes entirely disconnected with the deceased, and not necessary to be here detailed, which show the absence of that deliberation and premeditation necessary to constitute murder in the first degree. *Page 637